Citation Nr: 0908857	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-22 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability, 
to include disc herniation at L4-5.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1958 to May 1960.  
The Veteran also had a period of active duty for training 
(ACDUTRA) from July 21, 1962 to August 5, 1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.

Procedurally, after the RO issued the January 2006 rating 
decision, it also issued a rating decision, dated in June 
2006, that confirmed and continued the previous denial of 
service connection for a low back disability.  The Veteran 
filed a notice of disagreement (NOD), received in November 
2006, indicating disagreement with VA's denial of service 
connection for low back disability.  The Board notes that 
this NOD was timely as to the January 2006 and June 2006 
rating decisions.  As the Veteran's substantive appeal was 
received within 60 days of notice of the statement of the 
case, it is timely as to the January 2006 rating decision.  
See 38 C.F.R.  
§ 20.302 (noting that the substantive appeal must be filed 
within 60 days after mailing of the statement of the case, or 
within the remainder of the 1 year period from the mailing of 
notification of the determination being appealed).  Giving 
the Veteran the benefit of the doubt as to which rating 
decision is on appeal, the Board will construe the earlier, 
January 2006 rating decision, as being on appeal.  
38 U.S.C.A. § 5107(b).

In June 2008, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record. 


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

After reviewing the record, the Board finds that VA has not 
completed its duty to assist under the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Specifically, there appears to be outstanding treatment 
records from a VA facility.  At his videoconference hearing 
before the Board in June 2008, the Veteran testified that he 
went to Disabled American Veterans (DAV) in 1970, and that 
organization "made an appointment for [the Veteran] to see a 
doctor here [in Milwaukee, Wisconsin] at the VA" regarding 
his back problems.  (See Board Transcript "Tr."at 5.)  See 
also Statement in support of his claim, dated in August 2007 
(noting that he saw a doctor in the early 1970s via an 
appointment through DAV).  The claims folder does not contain 
the aforementioned VA treatment record(s) and the record does 
not reflect that an attempt has been made to secure these 
records referenced by the Veteran.  The Board notes that the 
missing VA record(s) may be material to the appellant's claim 
since it may provide a better picture of the condition of 
Veteran's low back disability more contemporaneous to 
service, or it could lead to additional pertinent evidence.  
In this regard, it is noted that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, an effort should be 
made to locate this VA record(s) and associate it with the 
Veteran's VA claims folder.

The Board acknowledges that a VA Memorandum, dated in 
September 2007, found that the Veteran's service treatment 
records during his period of ACDUTRA from July 21, 1962 
through August 5, 1962 were unavailable.  The Board notes 
that the Veteran, in a statement dated in August 2007, 
provided VA with his unit information.  In response, VA sent 
the Veteran a letter, dated in September 2007, asking for the 
address of this unit.  The record does not reflect that the 
Veteran responded to the September 2007 letter.  However, in 
light of the information provided by the Veteran and that the 
record does not reflect that any attempt was made to contact 
the unit identified by the Veteran, the Board finds that an 
attempt should be made to obtain the Veteran's Army Reserve 
service treatment records regarding his period of ACDUTRA 
from July 1962 to August 1962.  38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service 
connection for a low back disability, to 
include disc herniation at L4-5, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2008), 
38 C.F.R. § 3.159 (2008), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and any other applicable 
legal precedent.  Include an explanation 
of the information and evidence needed to 
establish a disability rating and 
effective date if service connection is 
awarded, per Dingess/Hartman.  

Request that the Veteran submit any 
pertinent evidence in his possession to 
VA, to include any additional private 
medical evidence, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  Also request 
that the Veteran identify all providers 
(not already identified) of medical 
treatment for the disability at issue, VA 
and private, since service.  The Veteran 
must be requested to provide the names 
and addresses of such medical treatment 
providers, as well as any authorization 
necessary for the release of such 
records, on provided VA Form 21-4142s, 
Authorization and Consent to Release 
Information.

2.  Obtain all of the Veteran's treatment 
records and progress reports from service 
until present located at the VA medical 
center in Milwaukee, Wisconsin or any 
other VA facility where the Veteran 
received treatment regarding his low back 
disability, excluding those already 
associated with the claims folder, and 
any other identified provider.  
Specifically, the Veteran has referenced 
being treated at a VA facility in 
Milwaukee, Wisconsin 1970.  If no records 
are available, the claims folder must 
indicate this fact and document the 
attempt(s) made to obtain the record(s).  
Also, provide the Veteran with oral or 
written notice of any inability to obtain 
these records.

3.  Verify all periods of active duty for 
training (ACDUTRA) or inactive duty 
training (INACDUTRA) based upon available 
information and obtain all personnel and 
medical records associated with such 
verified periods via searches of all 
pertinent repositories, to include 
contacting the unit identified by the 
Veteran ("Btry B 5th How Bn 8th Arty") 
and the U.S. Army Human Resources 
Command, ATTN:  AHRC-PAV-V, 1 Reserve 
Way, St. Louis, MO 63132-5200.  Contact 
the Veteran as necessary to obtain any 
additional information.  Again, provide 
the Veteran with written notice of any 
inability to obtain these records.

4.  If additional evidence is received, 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
low back disability, to include disc 
herniation at L4-5.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, as 
appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



